Citation Nr: 0512922	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability. 

2.  Entitlement to service connection for residuals of injury 
to the left forearm.

3.  Entitlement to service connection for right plantar 
fasciitis.  

4.  Entitlement to an initial rating higher than 10 percent 
for chronic bilateral otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from December 1961 
to December 1963.

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied entitlement to service 
connection for hearing loss, for residuals of injury to the 
left forearm, and for right heel and foot pains, and granted 
service connection for chronic otitis externa and assigned a 
10 percent rating.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran has not requested a hearing.  


FINDINGS OF FACT

1.  A bilateral hearing loss was not present in service or 
until many years thereafter; it has not been attributed to 
any event of service.  

2.  An in-service stab wound of the left forearm caused a 
tender left forearm scar.  

3.  Right plantar fasciitis began during active service.

4.  Bilateral otitis externa does not require frequent and 
prolonged treatment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by military service, nor may incurrence of a 
sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2004).

2.  A left forearm skin scar was incurred in active service.  
38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

3.  Right plantar fasciitis was incurred in active service.  
38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

4.  The criteria for an initial schedular rating in excess of 
10 percent for bilateral otitis externa have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6210 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claim was received in January 2002, and in July 
2002, the RO, via letter, informed the veteran of the 
requirements of VCAA.  The record reflects that VA has made 
reasonable efforts to notify the veteran of the information 
and evidence needed to substantiate his claims.  The veteran 
was provided a rating decision in October 2002,  an April 
2003 statement of the case, supplemental statements of the 
case dated in August 2003 and February 2004, and VCAA notice 
letters sent in July 2002 and June 2003.  These documents 
provide notice of the governing laws and regulations as well 
as reasoning behind the RO's determinations regarding his 
claims.  The veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA and of what evidence VA would obtain.  
Quartuccio v. Principi 16 Vet. App. 183 (2002).

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims file.  All 
identified evidence has been accounted for and the veteran 
has submitted written argument and appointed a 
representative.  The veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of unfair prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background

Hearing Loss

The service medical records (SMRs) contain entrance and 
separation medical examination reports that are negative for 
any hearing loss disability.  During service, the veteran was 
treated for otitis externa, for which he is presently service 
connected.  A DD-214 reflects that the veteran served as an 
artillery surveyor with an artillery battalion.  The civilian 
equivalent was noted to be a "draftsman map".

The veteran first filed a claim for service connection for 
hearing loss disability in January 2002.  In August 2002, he 
submitted an April 2002 private tympanogram that reflects 
slight to moderate right ear sensorineural hearing loss and 
mild to moderate left hear sensorineural hearing loss.

According to an August 2002 VA peripheral nerves examination 
report, a neurologist attributed hearing loss to ear 
infections during active service.  Other than a history 
provided by the veteran and a diagnosis, there is no 
indication the neurologist examined the ears.  The relevant 
diagnosis was hearing loss secondary to ear infections. 

Upon VA authorized audiological evaluation in September 2002, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
35
45
40
39
LEFT
30
35
35
40
35

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 80 percent in the left ear.  It 
was noted at the time of the examination that the veteran was 
a retired fire department captain.  He reported exposure to 
artillery in service.  The audiologist cautioned that the 
speech recognition scores were poorer than expected and 
recommended retesting because the results were of 
questionable validity.  The diagnosis was mild to moderate 
sensorineural hearing loss in both ears.  The audiologist 
felt that it was not likely that any current hearing 
disability was related to otitis externa or to noise exposure 
during active service, as hearing thresholds were tested as 
within normal limits at separation.  The audiologist 
recommended that retesting be performed as a sensorineural 
hearing loss was not consistent the veteran's medical 
history.  

In October 2002, the RO denied service connection for hearing 
loss disability on the basis of the audiologist's negative 
nexus opinion.  

In August 2003, the veteran submitted an article on swimmer's 
ear.  The article notes that ear canal inflammations produce 
itching, pain, and a feeling of fullness in the ear.  The 
article also notes that inflammation or infection of the 
canal can cause moderate to severe pain, discharge, or 
hearing loss.  

Residuals of Left Arm Injury

A May 1963 SMR reflects a left forearm injury due to a "fork 
stick."  The report notes that there was no nerve or tendon 
involvement.  The stab wound was not mentioned further. 

In his January 2002 application for VA benefits, the veteran 
claimed muscle and nerve damage.  

In April 2002, a Dr. Ruggeriero noted left upper extremity 
weakness with a remote history of a wound of the left 
forearm.  He indicated that it was likely related to a 
neurologic condition.  The physician stated, "I cannot 
absolutely rule out a causal relationship to his prior 
injury."

In June 2002, a Dr. Shkolnik reported having examined the 
left arm.  The doctor reported a history of a penetrating 
injury to the left forearm during active service.  The 
veteran complained of longstanding weakness in the left hand, 
tingling in the left thumb, and tenderness at the site of the 
injury.  The doctor noted that an electromyography (EMG) 
report and nerve conduction velocity study in 1993 suggested 
bilateral carpal tunnel syndrome; however the latest EMG in 
June 2001 was within normal limits.  On examination, some 
left hand weakness was detected.  Grip strength was 4/5 and 
there was questionable decreased sensory perception in the 
left hand.  The assessments were prior forearm injury with 
mild weakness of left hand; history of carpal tunnel 
syndrome; and, unclear whether any contribution from the 
forearm injury.  

VA X-rays of the left forearm, taken in August 2002, were 
normal.  During an August 2002 VA general medical 
examination, the veteran reported left hand weakness.  The 
examiner noted that the veteran was right-hand dominant.  

According to an August 2002 VA neurology compensation 
examination report, there was a well-healed wound over the 
left dorsal forearm with residual grasp weakness.  The 
relevant diagnosis was left median posttraumatic neuropathy.  

According to an August 2002 VA muscles compensation 
examination report, the veteran reported intermittent flare-
ups of left forearm pain and weakness.  There was a tender 
scar formation of the left forearm and decreased left elbow 
extension strength, but no other disability.  There was no 
nerve, bone or joint damage.  The muscle group could move 
independently, there was no muscle herniation.  X-ray films 
of the arm were normal.  The diagnosis was residuals of old 
stab wound of the left forearm. 

In October 2002, the RO denied service connection for left 
arm muscle and nerve damage.  

Right Plantar Fasciitis

The veteran's SMRs reflect that in June 1962 he was seen for 
right leg numbness.  The assessment was boot paresthesia (a 
tight boot caused numbness).  The veteran underwent a 
separation examination in September 1963.  During that 
examination, he checked "no" to any foot trouble.  He had 
foot trouble subsequent to the separation examination.  An 
October 1963 SMR reflects a complaint of right heel pain on 
weight bearing.  The impression was boot paresthesia.  Low 
quartered shoes were recommended.  

In his January 2002 application for VA benefits, the veteran 
claimed right foot heel pain.  

An April 2002 VA podiatry clinic report notes right posterior 
heel pain since active service.  The examiner noted that both 
plantar surfaces appeared to have tibial dysfunction with 
collapsing medial arches.  The assessment was heel spur 
syndrome.  

Private medical records reflect complaints of right heel pain 
in June 2000 and at various times since then.  In July 2002, 
a private podiatrist reported having treated the veteran for 
more than 21 years for significant foot pain. In July 2002, a 
private doctor noted right heel spur syndrome or calcaneal 
bursitis.  The physician wrote, "Please review and consider 
service connection." 

An August 2002 VA general medical examination report reflects 
hammertoe of the right second toe, right foot pain without 
injury, and bilateral hallux valgus cushion.  

According to an August 2002 VA orthopedic examination report, 
the veteran reported a history of right heel trauma in 1963.  
He reported chronic right foot pain and stiffness.  He took 
non-steroidal pain medication without much relief.  Flare-ups 
of pain usually occurred in the morning.  He used bilateral 
orthotic shoe inserts.  The examiner noted bilateral pes 
planus and hammertoes.  Foot and toe ranges of motion were 
within normal limits.  There was tenderness at the right 
heel.  X-rays showed osteoarthritis of the 1st metatarsal 
phalangeal joints, right greater than left, and bilateral 
hammertoes.  The diagnoses were bilateral pes planus; right 
plantar fasciitis; and, bilateral 1st metatarsal phalangeal 
joint osteoarthritis.

In September 2002, the veteran reported that his right heel 
pain began during active service while running and jumping 
with ill fitting, poorly supported combat boots.  He felt 
that having to wear low quartered shoes for heel pain during 
active service simply worsened the condition.  

In October 2002, the RO denied service connection for right 
heel pain.  

In November 2002, Joseph Wiedenfield, D.P.M., reported having 
treated the veteran for right heel pain for more than 21 year 
and noted that the veteran had heel pain prior to seeing him.  

In May 2003, a private physician, Dr. Henley, noted a 25-year 
history of right heel pain and characterized the disorder as 
"chronic plantar fasciitis that is recalcitrant to most 
treatment."  The physician felt that the heel pain 
originated in active service.  

In February 2004, the veteran submitted a photograph of his 
feet.  

Bilateral Otitis Externa

A March 2002 private medical report reflects a history of 
chronic otitis and a current external ear infection.  

An August 2002 VA general medical examination report reflects 
normal ears with no discharge.  An August 2002 VA peripheral 
nerves examination report contains a diagnosis of hearing 
loss secondary to ear infections.  

The veteran underwent a VA ear disease compensation and 
pension examination in September 2002.  The physician 
reviewed the claims file.  A white, flaky discharge with 
scaling was discharging from the left external canal that was 
felt to be a fungus; therefore, the physician stated that 
active ear disease was present.  The diagnosis was chronic 
otitis external more likely than not due to service-related 
water exposure.  

A September 2002 VA outpatient treatment report reflects that 
the veteran had been treated intermittently over the past 30 
years for otitis externa.  The examiner reported suctioning a 
whitish material from the outer half of the external ear 
canals, bilaterally, and a blackish material was seen in the 
left ear canal.  The treatment note reflects a 30-year 
history of antibiotic and/or antifungal drops, ointments, and 
pills.  The assessment was chronic otitis externa, currently 
no active infection.  The veteran was cautioned to dry his 
ears.  

In October 2002, the RO granted service connection for 
recurrent chronic otitis externa effective from January 4, 
2002, and assigned a 10 percent rating under Diagnostic Code 
6210. 

In August 2003, the veteran submitted a medical article 
concerning swimmer's ear.  The article notes that ear canal 
inflammations produce itching, pain, and a feeling of 
fullness in the ear.  The ear canal may be swollen.  Severe 
inflammation or infection can cause moderate to severe pain, 
discharge, or hearing loss.  

Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004)

Hearing Loss

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the 
Secretary posited that where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system, and post-service 
test results that meet the criteria of 38 C.F.R. § 3.385.  VA 
rating authorities must evaluate available testimony, 
clinical data, diagnoses, and any medical opinions relevant 
to the issue.  For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometry test results resulting in an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing produces findings 
meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  

In this case, the veteran did not meet VA's standards for a 
hearing loss disability at the time of separation from active 
service.  It is clear that his hearing loss meets VA's 
definition of impaired hearing at this time.  However, the 
question to be resolved is whether the present hearing 
impairment is the result of military service.

A VA neurologist has opined that the current hearing loss 
disability is due to ear infections during active service.  
However, that same examiner, while providing a diagnosis, did 
not indicate in his report that he even examined the 
veteran's ears.  "The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet.App. 467, 470-71 
(1993).  In this case, the credibility of the neurologist's 
opinion is damaged by his failure to examine the veteran's 
ears.  Also favorable to the claim and supporting the VA 
neurologist is a medical article submitted by the veteran 
that notes that swimmer's ear can cause hearing loss.  
However, there is no evidence that the veteran had swimmer's 
ear in service.  The negative medical evidence consists of an 
August 2002 VA audiologist opinion that neither noise 
exposure during active service nor otitis externa caused the 
hearing loss disability.  The audiologist, who examined the 
veteran's ears, felt that it was not likely that any current 
hearing disability was related to otitis externa or to noise 
exposure during active service, as hearing thresholds were 
tested as within normal limits at separation.  

The veteran's opinion in the matter cannot be afforded any 
weight.  The Board notes that lay statements are considered 
to be competent evidence with regard to descriptions of 
symptoms of disease or disability or an injury.  However, 
when the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not possess any specialized 
training and it is not contended otherwise.

The Board concludes that a supportable basis for service 
connection for a bilateral hearing loss has not been 
presented.  The claim of entitlement to service connection 
for bilateral hearing loss disability is therefore denied.  

Residuals of Left Arm Injury

A review of the service medical records describing the "fork 
sticking" event, indicates that there was no nerve or artery 
involvement in the left forearm.  Years later, in August 
2002, a VA neurologist found residual grasp weakness in the 
left arm.  While he attributed the weakness to left median 
nerve posttraumatic neuropathy, he did not state that the 
trauma was sustained in service.  Another VA physician found 
during an August 2002 muscles compensation examination that 
there was decreased arm strength in extension at the elbow, 
which suggested triceps muscle impairment.  However, a nexus 
between the triceps muscle impairment and the service injury 
was not made by the examiner.  Furthermore, that examiner 
could find no nerve damage.  It was suggested that the 
veteran suffers from carpal tunnel syndrome; again, unrelated 
to service.  In addition, two private physicians suggested a 
link between the active service wound and left hand weakness, 
however, they were less certain of the etiology.  The medical 
evidence does make it clear that there is a tender left 
forearm scar due to the in-service stab wound.  

After consideration all the evidence of record, the Board 
finds only a basis for a grant of service connection for a 
left forearm scar.  

Right Plantar Fasciitis

The disability has been variously described as a right 
calcaneal bursitis, a right heel spur syndrome, and right 
plantar fasciitis.  In May 2003 a physician characterized the 
issue as "chronic plantar fasciitis that is recalcitrant to 
most treatment."  This description appears to adequately 
describe the disorder for which the veteran seeks service 
connection.

The SMRs reflect a complaint of right heel pain following his 
separation examination and the veteran has provided competent 
lay evidence of continuity of symptomatology, as required by 
38 C.F.R. § 3.303(b).  The consensus of medical opinions 
points to service connection, although these medical opinions 
are based generally on the veteran's reported continuous 
symptomatology.  There is no medical or other evidence that 
tends to suggest intercurrent cause, however.  

After consideration all the evidence of record, the Board 
finds that it is in at least relative equipoise on the issue 
of entitlement to service connection for right plantar 
fasciitis.  Thus, the benefit of the doubt doctrine requires 
the Board to grant this claim.  38 U.S.C.A. § 5107; Gilbert, 
supra.  

Higher Initial Rating

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Diagnostic Code 6210 provides that chronic otitis externa 
with swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment ( emphasis added) 
warrants a 10 percent evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6210 (2004).  The maximum schedular 
evaluation available under Diagnostic Code 6210 is 10 
percent.  The veteran was seen in September 2002 for 
suctioning of the ears.  It was remarked that he had been 
seen intermittently over 30 years for treatment of the ears.  
The requirement for a 10 percent rating is that treatment 
must be frequent and prolonged.  This is not presently the 
case.  Until the evidence establishes frequent and prolonged 
treatment, there is no basis for a higher award.   

38 C.F.R. § 3.321(b) (2004) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 



ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is denied. 

2.  Entitlement to service connection for scar residuals of 
injury to the left forearm is granted.

3.  Entitlement to service connection for right plantar 
fasciitis is granted.  

4.  Entitlement to an initial increased rating for bilateral 
otitis externa is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


